IV117th CONGRESS1st SessionH. RES. 141IN THE HOUSE OF REPRESENTATIVESFebruary 22, 2021Mr. Arrington (for himself, Mr. Banks, Mr. Weber of Texas, Mr. Rouzer, Mr. Tiffany, and Mr. Loudermilk) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that Congress must completely and unequivocally condemn violence, lawlessness, and rioting from all individuals and groups, regardless of ideology or political affiliation.Whereas, in 2020 and 2021 in cities throughout the United States, over 9,000 demonstrations, many of them violent and destructive, some amounting to domestic terrorism, took place, injuring hundreds and claiming more than 30 American lives, inflicting over $1,000,000,000 in damages and stolen goods, destroying Federal buildings and property, and displaying a willful disregard for the rule of law: Now, therefore, be itThat the House of Representatives—(1)recognizes that Federal law enforcement, Federal property, and citizens’ rights must be protected;(2)urges political leaders on both sides of the aisle to immediately condemn all violent protests and criminal behavior associated with rioting;(3)commands justice, order, and domestic tranquility across the country be restored immediately; and(4)supports the Attorney General in prosecuting all individuals actively engaged in rioting to the fullest extent of the law.